Name: 81/937/EEC: Commission Decision of 10 November 1981 on the implementation of the reform of agricultural structures in Italy pursuant to Title II of Council Directive 75/268/EEC (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy; NA;  Europe;  economic policy
 Date Published: 1981-11-25

 Avis juridique important|31981D093781/937/EEC: Commission Decision of 10 November 1981 on the implementation of the reform of agricultural structures in Italy pursuant to Title II of Council Directive 75/268/EEC (Only the Italian text is authentic) Official Journal L 338 , 25/11/1981 P. 0028 - 0028COMMISSION DECISION of 10 November 1981 on the implementation of the reform of agricultural structures in Italy pursuant to Title II of Council Directive 75/268/EEC (Only the Italian text is authentic) (81/937/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Directive 80/666/EEC (2), and in particular Article 13 thereof, Whereas on 2 September 1981 the Italian Government has communicated Article 5 of the Law No 423 of 1 August 1981 "Agricultural measures"; Whereas pursuant to Article 13 of Directive 75/268/EEC in conjunction with Article 18 (3) of Directive 72/159/EEC the Commission has to decide whether, having regard to Article 5 of the Law No 423 notified, the existing provisions in Italy for the implementation of Title II of Directive 75/268/EEC continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 13 of Directive 75/268/EEC; Whereas the said Article 5 of the Law No 423 of 1 August 1981 satisfy the conditions and are consistent with the objectives of Title II of the said Directive; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions existing in Italy for the implementation of the reform of agricultural structures pursuant to Title II of Directive 75/268/EEC continue, having regard to Article 5 of the Law No 423 of 1 August 1981 "Agricultural measures", notified on 2 September 1981, to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 10 November 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 128, 19.5.1975, p. 1. (2) OJ No L 180, 14.7.1980, p. 34.